354 S.E.2d 238 (1987)
319 N.C. 392
STATE of North Carolina
v.
William Douglas CONNARD.
No. 459A86.
Supreme Court of North Carolina.
April 7, 1987.
*239 Lacy H. Thornburg, Atty. Gen. by John F. Maddrey, Asst. Atty. Gen., Raleigh, for the State appellant.
Dolley and Warshawsky by Steve Dolley, Jr., Gastonia, for defendant-appellee.
PER CURIAM.
At trial defendant in case number 85CRS8429 was convicted and sentenced for the felonious possession of stolen property, a violation of N.C.G.S. § 14-71.1. The Court of Appeals, after concluding that certain evidence offered against defendant in this case was the product of an unconstitutional search and seizure and that the trial court erred in denying defendant's motion to suppress this evidence, ordered a new trial.
The decision of the Court of Appeals is
AFFIRMED.
WEBB, J., did not participate in the consideration or decision of this case.